In satisfaction of an indictment, superior court information and other pending charges, defendant pleaded guilty to criminal mischief in the third degree and attempted criminal possession of a weapon in the third degree. He also waived his right to appeal. In accordance with the terms of the plea agreement, he was sentenced as a second felony offender to concurrent terms of V-h to 3 years in prison. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.E, Rose, Kavanagh, Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.